  Exhibit 10.1


 
NOTICE REGARDING
COMMERCIAL PURCHASE AND SALE AGREEMENT
 
 
 
 
THIS NOTICE REGARDING COMMERCIAL PURCHASE AND SALE AGREEMENT (this “Notice”)
from MHP PURSUITS LLC, aNorth Carolina limited liability company (“Buyer”), to
The ARC Investment Trust (“Seller”) as of this 10th day of September, 2019.
 
Seller and Buyer entered into that certain Commercial Purchase and Sale
Agreement (the “Agreement”) dated August 1, 2019, for the purchase and sale of
certain properties known as Paradise Gardens, Hyler Acres, Hermitage Pond, Davis
Estates and Hidden Valley located in West Columbia and Lexington, South Carolina
(the “Property”), such Property being more particularly described in the
Agreement. Capitalized terms not otherwise defined herein shall have the meaning
set forth in the Agreement.
 
1. Termination. This Notice shall constitute Buyer’s exercise of its right to
terminate the Agreement prior to the expiration of the Due Diligence Period in
accordance with Section 1k of the Agreement, and Buyer’s earnest money shall be
promptly refunded to Buyer.
 
2. Counterparts. This Notice may be executed in several counterparts, all of
which are identical and all of which counterparts together shall constitute one
and the same document. This Notice may be executed by facsimile or electronic
mail signature.
 
 
 
BUYER:
SELLER:
 
  
MHP PURSUITS LLC, a North Carolina limited liability company
/s/ Alva R. Cox

 
 

By: /s/ Adam A. Martin
Name: Adam A. Martin
Title: Chief Investment Officer
  
    
  
By:  /s/ Michael Z. Anise
Name: Michael Z. Anise
Title: President / CFO
    
  

 
 
 
